 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RAUL ARELLANO,                                      Case No.: 3:18-cv-02391-BTM-WVG
     CDCR #AH-1995,
12
                                        Plaintiff,       ORDER DENYING PLAINTIFF’S
13                                                       MOTION FOR COURT TO
                          vs.                            SEND NOTICE TO
14
                                                         U.S. MARSHALS
     Dr. MICHAEL BALBIN SANTOS,
15                                                       AS MOOT
                                      Defendant.
16
                                                         [ECF No. 15]
17
18         Raul Arellano (“Plaintiff”), currently incarcerated at Richard J. Donovan
19   Correctional Facility (“RJD”) in San Diego, California, proceeding pro se, filed this civil
20   rights action pursuant to 42 U.S.C. § 1983, on October 18, 2018. (See Compl., ECF No. 1
21   at 1.) The Court granted Plaintiff leave to proceed in forma pauperis pursuant to 28
22   U.S.C. § 1915(a), issued a summons upon Defendant Santos, and directed the U.S.
23   Marshal to effect service of process pursuant to Fed. R. Civ. P. 4(c)(3) on November 28,
24   2018. (See ECF Nos. 6, 7.)
25         On March 19, 2019, Plaintiff filed an ex parte Motion requesting that the Court
26   “send notice to the U.S. Marshals” regarding service of the summons and Complaint
27   upon Defendant Santos, or in the alternative, that the Court to issue him a “new [IFP]
28   packet.” (See ECF No. 15.) Plaintiff alleges to have sent his completed service documents
                                                     1
                                                                            3:18-cv-02391-BTM-WVG
 1   to the U.S. Marshal via the institutional mail on December 5, 2018. (Id. at 1, 4.) But at
 2   the time he submitted his Motion, Plaintiff had received no indication from the U.S.
 3   Marshal as to whether service upon Defendant Santos had been executed. (Id. at 1.)
 4         On March 28, 2019, however, the U.S. Marshal Service filed proof of service upon
 5   Defendant Santos via a completed Form USM 285, attached to which is a waiver of
 6   personal service, filed by Deputy Attorney General Lyndsay Crenshaw pursuant to Fed.
 7   R. Civ. P. 4(d), and dated March 20, 2019, on behalf of her client, Defendant M. Santos.
 8   (See ECF No. 16 at 1-2.) When a waiver is filed “proof of service is not required and
 9   these rules apply as if a summons and complaint had been served at the time of the filing
10   of the waiver.” Fed. R. Civ. P. 4(d)(4). “A defendant who, before being served with
11   process, timely returns a waiver need not serve an answer to the complaint until 60 days
12   after the request was sent—or until 90 days after it was sent to the defendant outside any
13   judicial district of the United States.” Fed. R. Civ. P. 4(d)(3).
14         Conclusion and Order
15         Thus, because Defendant Santos has now been served, Plaintiff’s Motion
16   requesting that the Court send notice to the U.S. Marshals (ECF No. 15) is DENIED
17   without prejudice as moot.
18         IT IS SO ORDERED.
19   Dated: April 22, 2019
20
21
22
23
24
25
26
27
28
                                                    2
                                                                             3:18-cv-02391-BTM-WVG
